Citation Nr: 0503731	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-31 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD
C. Chaplin, Counsel




INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in June 1993.  Certification by 
the service department shows that the decedent had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the U.S. Armed 
Forces in the Far East (USAFFE).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines, which denied the claim for death 
benefits.  


FINDING OF FACT

In December 1988, the U.S. Army Reserve Personnel Center 
(ARPERCEN) certified that the decedent had no service as a 
member of the Commonwealth Army of the Philippines, including 
the recognized guerrillas, in the service of the Armed Forces 
of the United States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits, 
based upon qualifying service by the appellant's late 
husband, have not been met.  38 U.S.C.A. §§ 101, 107, 1521, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 
3.40, 3.41, 3.203 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in July 2002.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board finds, however, that the VCAA is not applicable to 
the present claim for VA death benefits, as it is a question 
of law whether the decedent's service qualifies as active 
service for VA benefits.  The U. S. Court of Appeals for 
Veterans Claims (Court) has held that the VCAA has no effect 
on an appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).  The appellant 
has been notified of the evidence and information necessary 
to substantiate her claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  She was notified of the 
necessary criteria and the reasons that her claim had been 
denied by means of the discussions in the July 2002 decision 
and the July 2003 statement of the case (SOC).  There is no 
indication of any relevant records that the RO failed to 
obtain.  The appellant does not contend that the service as 
verified by the service department is erroneous in such a way 
as to warrant a further request to the service department to 
verify or re-certify additional military service.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994). 

Because it has not been established that the decedent had the 
required military service to be eligible for VA benefits, and 
since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1) 
(2004).  No amount of notice from VA can change the 
decedent's legal status as certified to VA by the service 
department.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice the appellant 
might receive.  Any error for noncompliance with the notice 
provisions of the VCAA is harmless, and no prejudice has been 
visited upon the appellant in this regard.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


II.  Applicable Legal Criteria for Basic Eligibility

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
 3.1(d) (2003).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2004).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2004).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190. 38 
C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2004).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2004).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2004).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department. A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2003).  However, where the 
appellant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203, the VA shall request verification 
of service from the service department.

The Court has held that VA is prohibited from finding, on any 
basis other than a service department document which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

III.  Factual background and analysis

The appellant seeks entitlement to VA death benefits.  The 
issue in this case is basic eligibility for VA death 
benefits, as established by military service verified by 
official documents and an official source (in this case 
ARPERCEN, now U. S. Army Reserve Personnel Command or 
ARPERSCOM.)  Such an issue turns upon the nature of the 
appellant's deceased husband's military service as recognized 
by law.  

The appellant has submitted in support of her claim multiple 
documents and duplicate copies of some of the documents.  
With her claim in July 2002, she submitted a certification 
dated in December 1960 from the General Headquarters of the 
Armed Forces of the Philippines that indicated that the 
decedent was called to active duty in December 1941, inducted 
into the USAFFE in December 1941, returned to military 
control in June 1945, processed in June 1945 and relieved 
from active service of the Philippine Army in March 1946.  A 
certification in July 1989 from the Philippine Army stated 
that according to records available in headquarters, the 
decedent had military status of USAFFE for the dates as shown 
above, and had received payment in arrears.  A Philippine 
Army document dated in March 1946 showed that the decedent 
was relieved from active service of the Philippine Army in 
March 1946.  A statement from the Philippine Army showed that 
the decedent was honorably discharged from the military 
service of the Philippine Commonwealth.  Other evidence 
submitted included a copy of the decedent's death certificate 
showing the death occurred in June 1993, a statement from a 
City Health Officer dated in June 1993 that gave permission 
for the transfer of the remains of the decedent,  a copy of 
the marriage contract for the appellant and decedent dated in 
April 1949, and a July 1977 certification of the marriage.  

Additional evidence received included an affidavit from the 
decedent dated in November 1955 regarding his military 
service, a certification dated in March 2002 from the Armed 
Forces of the Philippines with information previously 
provided, a February 1977 letter from the Armed Forces of the 
Philippines to the decedent regarding his service, and copies 
of letters dated in April 1999, September 2001, and February 
2002 from the appellant to a Records Office of the Philippine 
Army requesting information.   

However, in a document dated in December 1988, ARPERCEN 
certified that the decedent had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In addition, a March 1999 letter to the appellant from the 
Philippine Army Section of the Records Reconstruction Branch 
of the National Personnel Records Center stated that the name 
of the spouse of the appellant was not shown in the official 
records and archives on file at the Center which listed the 
members of the Philippine Commonwealth Army, including 
recognized guerrillas, in the service of the United States 
Armed Forces during World War II.  An October 2001 letter to 
the appellant from the Chief of the Veterans Support Branch 
of the U.S. Army Reserve Personnel Command stated that a 
decision of the Individual Service Review Board denying an 
application was based on a search that did not reveal a 
record of claimed civilian Federal employment verifying the 
decedent's service.  

In cases for VA death benefits where requisite veteran status 
is at issue, the relevant question is whether the decedent 
has qualifying service under title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where 
service department certification is required, (see 38 C.F.R. 
§ 3.203(c)), the service department's decision on such 
matters is conclusive and binding upon VA.  Thus, if the 
United States service department refuses to verify the 
decedent's claimed service, the applicant's only recourse 
lies within the relevant service department, not VA.  Soria,  
supra.

To this point, in December 1988, the service department 
concluded that the appellant's deceased husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  This determination is binding on 
VA.  Duro, 2 Vet. App. at 532.  None of the documents or 
evidence submitted by the appellant in support of the claim 
satisfies the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
service for the purpose of receiving VA benefits.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the decedent was not a "veteran" for purposes of  
entitlement to VA benefits.  Therefore, the appellant's claim 
of entitlement to VA death benefits, as the surviving spouse 
of the decedent, must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994), 38 C.F.R. 
§ 3.1(y)(1). 


ORDER

Because the appellant's deceased husband was not a veteran 
for purposes of entitlement to VA benefits, basic eligibility 
for VA death benefits is denied.






	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


